Merwin, J.
(dissenting):
The plaintiff to maintain this action relies upon the principles laid down in Ingersoll v. Jones (5 Barb., 661), Bartley v. Richtmyer (2 id., 182), and Bracy v. Kibbe (31 id., 273). These cases, in general terms, lay down the doctrine that a person in loco parentis can maintain the action to the same extent as the natural parent could. But subsequent adjudications have modified that rule. The case of Bartley v. Richtmyer was reversed in Court of Appeals (4 Comst., 38), the court holding that either the relation of master and servant must, in fact, exist at the time of the seduction, or that the natural relation must be such as to entitle the plaintiff to command the services of the seduced. In that case the plaintiff was the stepfather of the girl, and at the time of the seduction she was engaged in the service of the defendant’s father, *582at stipulated wages on her own account, she then being nineteen years old. In Ingersoll v. Jones the seduced was the adopted child of plaintiff, who was not otherwise related to her, and she was at the time in the service of a third party. The General Term in the eighth district held the action maintainable, but it is opposed to the principle held in Bartley v. Richtmyer, and is there expressly repudiated by Bronson, J. (Page 47.) In the case of Bracy v. Kibbe (supra), the action was by the adopted parent, but the child was at the time in his actual service, and the same was the case in Irwin v. Dearman (11 East, 23).
In Lipe v. Eisenlerd (32 N. Y., 229), the action was held maintainable by the father of an adult daughter, on the ground that the relation of master and servant existed under an implied contract, although the arrangement had no permanent binding force, and a temporary absence of the daughter at the time of the injury did not affect the relation. If it exist in fact, and the immediate parties are acting under it at the time of the seduction, however imperfect its obligation may be, the defendant, who by his wrongful act has interrupted it, cannot set up that it was liable to be revoked at any time without the consent of the master. (Per Denio, Ch. J., page 234.) In Furman v. Van Sise (56 N. Y., 435), it was held that the mother of a minor daughter, the father being dead, could maintain the action, though the seduction occurred while the child was in the employment of another, and she subsequently returned to plaintiff’s house and was cared for by her. The ground of the decision was that the mother, both by reason of the natural relation as well as by force of the statutes, was under legal obligation to support her minor child, and could therefore command her services.
So that, as the cases now stand, the plaintiff must show either that the relation of master and servant existed at the time of the seduction, or that he, as grandfather or adopted father could command her services. There was no evidence sufficient to sustain a finding by the jury that the relation of master and servant in fact existed between the plaintiff and the girl. She had left his home about two years before, had made her own bargains and received her own wages. Her absence cannot be said to be a temporary one, although at some time she intended to return. The only question then is, could the plaintiff command, or was he entitled to her *583services? That may depend on whether he is bound to support her. In England, by the statute 43 Elizabeth (1601), a grandfather of sufficient ability is bound to support his indigent grandchild, and this law is, I believe, still in force. (9 L. R. [Q. B.], 254.) The law is the same in New Hampshire, Massachusetts, Pennsylvania, and perhaps some other of the States. In this State, prior to the Revised Statutes, a similar law was in force (1 R L. of 1813, 286, § 21), but since 1829 the statute has not imposed such obligation, and I know of no authority holding that the grandfather or adopted father of a child, not at the time living with him, is liable for its support. The change by the Revised Statutes indicated the intention of the law-makers on the subject. The paternal grandfather, as in this ease, would be the guardian by nature and in socage, and ordinarily, this would entitle him to the custody as against strangers. But if such custody has been parted with voluntarily on both sides, as in this case, it can draw with it no right to services or obligation to support. I am not prepared to hold that the grandfather, as such, is entitled to the services of his minor grandchild or is legally bound to support her. The case of Moritz v. Garnhart (7 Watts, 302), was an action by a grandfather for the abduction of his grandchild, who then lived with him and was being brought up by him, and the relation of master and servant was implied. That does not reach the present case.
I think this action cannot be maintained.
Present — Smith, Gilbert and Merwin, JJ.
Judgment reversed and new trial granted, costs to abide event.